Campbell, J.,
delivered the opinion of the court.
“An act to amend the road laws as applicable to Monroe County,” approved March 8, 1884, is free from any constitutional objection, and, if it is as unwise as the board of supervisors of the county is said to have regarded it, that furnished no justification of its refusal to regard and enforce the will of the legislature as expressed in the act. Nor was the fact that there was no money in the county treasury, and no authority for a special levy, and a large amount of outstanding warrants, and a levy by the board to the full extent allowed by law any excuse for failure to execute the law. The circuit court did right to order a mandamus to the board to execute the law, but should not have specified what it should procure, and should have stopped with awarding the writ, and, if called on to deal with the board for contempt in not obeying the writ, might inquire into the manner in which it executed the law.

Jidgment reversed and judgment here that a mandamus shall issue directed to the board of supervisors commanding it to execute the act mentioned according to its terms.